Order filed, January 03, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00944-CR
                                 ____________

            JORGE ALBERT PAVON-MALDONADO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 258th District Court
                              Polk County, Texas
                         Trial Court Cause No. 21793


                                     ORDER

      The reporter’s record in this case was due December 02, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Graciela Caka, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM